—In an action brought by motion pursuant to CPLR 3213 for summary judgment in lieu of a complaint, the defendant appeals from a judgment of the Supreme Court, Kings County (Irving Aronin, J.), entered September 7, 1990, which is in favor of the plaintiff and against the defendant in the sum of $6,741.50, inclusive of attorneys’ fees, costs and disbursements.
Ordered that the matter is remitted to the Supreme Court, Kings County, to hear and report on the issue of whether the defendant was properly served with process, and the appeal is held in abeyance in the interim. The Supreme Court shall file its report with all convenient speed.
The defendant has averred that he was not properly served with the instant motion papers. Accordingly, this appeal is held in abeyance and the matter is remitted to the Supreme Court, Kings County, to hear and report on the question of whether proper service was made. Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.